Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159936                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re PAROLE OF FREDERICK WILKINS                                                                    Richard H. Bernstein
  _________________________________________                                                            Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  MONROE COUNTY PROSECUTING
  ATTORNEY,
           Appellee,
  v                                                                 SC: 159936
                                                                    COA: 344426
                                                                    Monroe CC: 18-140703-AP
  FREDERICK WILKINS,
           Appellee,
  and
  PAROLE BOARD,
             Intervenor-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 26, 2019
  judgment and the June 3, 2019 order of the Court of Appeals is considered. We DIRECT
  the Monroe County Prosecuting Attorney to answer the application for leave to appeal
  within 28 days after the date of this order. In particular, the prosecuting attorney shall
  address: (1) whether the Court of Appeals applied the correct standard of review; and (2)
  whether the circuit court erred by failing to consider that the Parole Board must grant
  parole to a prisoner whose parole guidelines score indicates a high probability of parole
  unless there is a substantial and compelling reason to depart from the guidelines. See
  MCL 791.233e(6).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
           t0420
                                                                               Clerk